Citation Nr: 9932046	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Determination of a proper initial rating for bilateral pes 
planus, currently assigned a 10 percent disability 
evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and Mr. [redacted]


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1995 to July 
1996.  

This matter arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which granted service connection for 
bilateral pes planus, and assigned an initial 10 percent 
rating, effective from July 20, 1996.  The veteran filed a 
timely appeal, contending that the symptomatology of her 
bilateral pes planus was more severe than reflected by the 
initially assigned 10 percent evaluation.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's bilateral pes planus is symptomatic but not 
manifested by more than moderate disability with no objective 
medical evidence of marked deformity, swelling on use, or 
characteristic callosities.


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 10 percent for the veteran's bilateral pes planus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40,4.45, 4.71a, 
Diagnostic Code 5276 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted her in the development 
of her claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist her in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, personal statements made by the veteran in her 
own behalf, and a transcript of personal hearing testimony 
given at the RO before the undersigned Board Member.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray anatomical damage and 
functional loss with respect to all of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Under DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995), the Board, in addition to applying 
schedular criteria, may consider granting a higher evaluation 
in certain cases in which functional loss due to pain is 
demonstrated.

The service medical records show that the veteran was seen on 
multiple occasions while on active duty for evaluation and 
treatment of bilateral foot pain.  Clinical findings included 
tenderness, and the pertinent diagnosis was pes planus with 
plantar fasciitis.  Treatment included physical therapy and 
orthotics. 

A review of the record shows that the veteran was initially 
service connected for bilateral pes planus by a December 1997 
rating decision, and was assigned a 10 percent evaluation, 
effective from July 20, 1996.  The veteran appealed this 
decision, contending that her symptomatology was more severe 
than reflected by the initial 10 percent evaluation, and 
contended, in substance, that pain on use of her feet was not 
adequately considered in a rating examination conducted in 
September 1997.  

The report of the September 1997 VA foot examination shows 
that while in Army basic training, the veteran experienced 
what was characterized as insidiously progressive bilateral 
foot pain.  She was diagnosed with bilateral pes planus and 
subsequently discharged from service.  On examination, the 
veteran was found to walk with a normal and symmetric gait 
with good arm swing.  She was found to have moderate 
bilateral pes planus which was worse on the left side.  There 
was approximately 10 degrees of calcaneal valgus on the left 
foot as well.  The right Achilles tendon was inclined only at 
a normal 5 degrees.  Palpation of the veteran's feet revealed 
mild tenderness just proximal to the metatarsal head on the 
right foot, and some diffuse low level tenderness throughout 
the plantar aspect of both feet.  The examiner indicated that 
he did not observe any evidence of atrophy or palpable bony 
abnormalities.  The veteran was capable of standing on her 
toes and had good inversion of the feet with standing.  Her 
range of motion in both ankles was described as normal.  The 
examiner concluded with a diagnosis of chronic foot pain 
secondary to bilateral pes planus, slightly worse on the 
left.  He also noted that the veteran's pes planus resulted 
in some pain on prolonged walking.  

The report of an X-ray examination conducted in September 
1997 contains the examiner's impression of bilateral pes 
planus.  He stated that the veteran's feet were otherwise 
unremarkable.  Bilaterally, there was no evidence of 
fracture, subluxation, or bony lesions.  

In September 1999, the veteran and her fiancé, [redacted], 
appeared at a personal hearing before the undersigned Board 
Member at the RO and testified, in substance, that the 
veteran experienced severe pain on walking even short 
distances.  She stated that she was able to walk for 
approximately 5 minutes before the onset of bilateral foot 
pain.  The veteran indicated that she saw her family 
physician, Dr. Dan Driscoll, once every six months, and that 
he prescribed "Voltaren" for her pain and complaints of 
swelling.  In addition, the veteran testified that she had 
received special orthotics from Dr. Dennis Kiper in 
California.  The veteran indicated that she would speak with 
Dr. Kiper once a year over the telephone, and that he would 
provide her with orthotics on the basis of the telephone 
conversation.  The veteran testified that the orthotics 
helped, but not completely, and that she would experience 
swelling depending on the duration of her walking.  She also 
testified that she was no longer able to participate in 
running or hiking exercises and that she would also take 
Advil or other Ibuprofen for the pain.  She stated that her 
pain would typically last for 12 hours before completely 
subsiding.  She further indicated that she did not experience 
calluses, and that as she currently worked at a "sit down" 
job, her bilateral pes planus did not interfere with her job.  
The veteran's fiancé, [redacted], testified that while 
attending a company picnic, the veteran's feet became so 
painful that he had to physically carry her back to their 
car.  

The Board has evaluated the above-discussed evidence, and 
must conclude that the preponderance of the evidence is 
against assignment of an initial evaluation in excess of 10 
percent for her bilateral pes planus.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (1999), a 10 percent evaluation 
is contemplated for moderate bilateral pes planus where the 
weight-bearing line is over or medial to the great toe, 
inward bowing of the tendo achillis, and where there is pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted where there is bilateral severe pes planus with 
objective evidence of marked deformity (pronation abduction, 
etc.), pain on manipulation and use is accentuated, 
indication of swelling on use, and characteristic 
callosities.  In addition, assignment of a 50 percent 
evaluation, the highest available for bilateral pes planus, 
is contemplated for pronounced symptomatology with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  See Id.  

The Board recognizes that the veteran has testified that she 
sees her family physician once every six months for 
medication to control her foot pain, and that she experiences 
pain on extended walking.  However, the objective medical 
evidence fails to disclose a disability picture to the degree 
of severity as reported by the veteran with respect to her 
bilateral pes planus.  The veteran has objectively been shown 
to experience some tenderness to palpation on her feet 
bilaterally.  The examiner who conducted the September 1997 
rating examination determined that her bilateral pes planus 
was of a moderate degree of severity, but consistent with the 
report of the X-ray examination, there was no evidence of any 
fixed or bony deformity or pronation.  There is no post-
service medical evidence of callosities or swelling, and the 
veteran testified that she did not experience any callosities 
on her feet.  She also testified that the orthotics she has 
received from Dr. Kiper have assisted her a great deal, 
although not 100 percent.

Under Diagnostic Code 5276, the veteran's objectively 
demonstrated symptomatology is most consistent with 
assignment of a 10 percent evaluation, which is warranted 
upon a showing of "moderate" pes planus.  The veteran 
argues that the September 1997 rating examination was 
inadequate because it failed to address functional 
limitations due to pain as set forth in 38 C.F.R. §§ 4.40, 
and 4.45.  However, the Board would observe that Diagnostic 
Code 5276 is not based upon limitation of ranges of motion, 
and accordingly, 38 C.F.R. §§ 4.40 and 4.45 are not for 
consideration.  In any event, pain on use is listed among the 
evaluative criteria under Diagnostic Code 5276, and has been 
considered in the decision to assign the veteran a 10 percent 
initial evaluation for her bilateral pes planus.  

The relevant medical evidence indicates moderate bilateral 
pes planus manifested by pain, particularly with use, with 
some relief upon use of orthotics and without marked bony 
deformity, characteristic callosities, swelling or marked 
pronation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for a rating in excess of 10 
percent for bilateral pes planus must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The potential application of Title 38 of the Code of Federal 
Regulations (1999) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the evidence presented, and finds that 
there has been no showing that the disability under 
consideration, bilateral pes planus, has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  The veteran 
indicated, during the course of the September 1997 rating 
examination that she was currently employed as a receptionist 
in a medical office.  In addition, she testified at her 
personal hearing in September 1999 that her bilateral pes 
planus had not interfered with her job.  

The Board finds, therefore, that the evidence fails to show 
that the veteran is incapable of obtaining or retaining 
gainful employment as a result of her bilateral pes planus.  
Therefore, in the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) 
is not warranted here.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

The initial rating for the veteran' s bilateral pes planus is 
appropriate, and entitlement to an evaluation in excess of 10 
percent is denied.  



		
	R. F. WILIAMS
	Member, Board of Veterans' Appeals



 

